Exhibit32.1 CERTIFICATION Pursuant to the requirement set forth in Rule13a-14(b) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Section1350 of Chapter63 of Title18 of the United States Code (18U.S.C. §1350), Thomas B. King, President and Chief Executive Officer, Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer of Alexza Pharmaceuticals, Inc. (the “Company”), hereby certifies that, to the best of his knowledge: 1.The Company’s Annual Report on Form10-K for the period ended December31, 2015, to which this Certification is attached as Exhibit32.1 (the “Annual Report”), fully complies with the requirements of Section13(a) or Section15(d) of the Exchange Act;and 2.The information contained in the Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Company. In Witness Whereof, the undersigned has set his hand hereto as of the 28th day of March, 2016. /s/Thomas B. King Thomas B. King President and Chief Executive Officer and Principal Financial Officer This certification accompanies the Form10-K to which it relates, is not deemed filed with the Securities and Exchange Commission and is not to be incorporated by reference into any filing of Alexza Pharmaceuticals, Inc. under the Securities Act of 1933, as amended, or the Exchange Act (whether made before or after the date of the Form10-K), irrespective of any general incorporation language contained in such filing.
